Citation Nr: 0121932	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from November 1943 
to April 1947.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Roanoke, 
Virginia (hereinafter RO).

On appeal the veteran has raised the issue of entitlement to 
service connection for a left eye injury. As this issue is 
not currently developed or certified for appellate review it 
is referred to the RO for appropriate disposition.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim of entitlement 
to service connection for colon cancer.  As these procedures 
could not have been followed by the RO at the time of the 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In October 2000, the Board received medical evidence with 
regard to the claim on appeal.  Submission of additional 
evidence following certification of an appeal must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304(c) (2000).  This 
procedural right was not waived with regard to the 
aforementioned evidence.  

In the additional evidence received by the Board in October 
2000, it was noted that the veteran was seen by a private 
healthcare provider.  Although previous records from this 
physician are of record, the referred to treatment records 
have not been associated with the claims file.  When the VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

The veteran contends that his colon cancer is the result of 
radiation exposure while stationed aboard the USS Dashing 
Wave, which reportedly was approximately 3 to 4 miles off the 
shores of Hiroshima and Nagasaki at the time of the dropping 
the atomic bombs.  Private medical records dated in 1997 
document a diagnosis of colon cancer.  Colon cancer is listed 
as "radiogenic disease" under provisions of 38 C.F.R. 
§ 3.311 (2000).  Where it is determined that a radiogenic 
disease is manifested and it is contended that the disease is 
the result of exposure to ionizing radiation in service, the 
VA must obtain a dose assessment.  38 C.F.R. § 3.311(a).  
After the dose assessment, if it is determined that the 
veteran was exposed to radiation, the RO must refer the case 
to the VA Under Secretary for Benefits for further 
consideration. 

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence of exposure to 
ionizing radiation while in service, as 
well as competent evidence that provides 
a relationship between his diagnosed 
colon cancer and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources, to include records from E. 
Plagata, M.D.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must develop the claim for 
service connection for colon cancer under 
38 C.F.R. § 3.311, to include obtaining a 
dose assessment from the Department of 
Defense.  If it is determined that the 
veteran was exposed to ionizing 
radiation, the case should be referred to 
the VA Under Secretary for Benefits for 
an opinion as to whether the veteran's 
colon cancer is related to exposure to 
ionizing radiation in service.

3.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that the 
development is in compliance with the 
directives of this remand.  The RO must 
also review the file to ensure that the 
provisions of 38 C.F.R. § 3.311 have been 
fully complied with.  If the record is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


